134 F.3d 380
81 A.F.T.R.2d 98-525
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Karola JAMISON, Defendant-Appellant.
No. 97-10085.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 15, 1998.

Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Karola Jamison--who was convicted of mail fraud, wire fraud, and filing false tax returns--appeals the 71-month sentence imposed by the district court upon remand from this court.  Jamison contends that the district court erroneously applied a two-level aggravating role increase under U.S.S.G. § 3B1.1(c).  We have jurisdiction pursuant to 28 U.S.C. § 1.291.  We review for clear error the district court's determination of the defendant's role in the offense, see United States v. Manarite, 44 F.3d 1407, 1420 (9th Cir.1995), and affirm.


3
In Jamison's first appeal, we remanded because the government presented no evidence that Richard Pryke was criminally responsible for the commission of Jamison's offense.  A person is criminally responsible if the person knew of the offense or was aware that the activities were illegal.  See United States v. Cyphers, No. 96-30301, slip op. at 14519-20 (9th Cir.  Dec. 11, 1997);  United States v. Melvin, 91 F.3d 1218, 1226 (9th Cir.1996).  On remand, the government presented evidence regarding Pryke's involvement.  Although that evidence was thin, we conclude that the district court did not clearly err by finding that Pryke was criminally responsible for the commission of Jamison's offenses, i.e., that he knew or was aware that Jamison's program was a fraud when he acted under her direction.  See Cyphers, slip op. at 14519-20;  Melvin, 91 F.3d at 1226.   Accordingly, we affirm.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3